Citation Nr: 0331478	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-00 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for 
postoperative anterior cruciate ligament reconstruction of 
the left knee with slight instability, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from January 1979 to 
October 1981.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  At present, after remand to the RO for additional 
development, the veteran's case is once again before the 
Board for appellate review.

The Board notes that the veteran also perfected his appeal 
with respect to the issue of service connection for 
arthritis.  However, in an August 2000 rating decision, the 
veteran was granted service connection for traumatic 
arthritis of the left knee with limitation of motion, and was 
assigned a 10 percent rating under Diagnostic Code 5010.  
Hence, the only issue before the Board is that set forth in 
the title page of this remand.


REMAND

Pursuant to the Veterans Claims Assistance Act (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), VA first has a duty to notify the appellant and 
the accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Furthermore, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim, although the ultimate responsibility 
for furnishing evidence rests with the appellant.  See 
38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 46,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c)).  Moreover, in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA and the holding in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), have not been fulfilled 
regarding the issue on appeal.  See also Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
and Charles v. Principi, 16 Vet. App. 370 (2002).  For the 
reasons described below, the case is remanded to the RO for 
additional development. 

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 
3.159 and 3.326(a)); and the holdings in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002); Disabled American Veterans v. 
Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003); and Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003).  The claims 
file must include documentation that the 
RO has complied with the VA's redefined 
duties to notify and assist a claimant as 
set forth in the VCAA and relevant case 
law as specifically affecting the issue 
on appeal.

2.  The RO should contact the veteran and 
request that he provide a list of the 
names and addresses of all doctors and 
medical care facilities (hospitals, HMOs, 
etc.) who have treated him, and who 
possess records relevant to the issue on 
appeal since January 1998.  Provide the 
veteran with release forms and ask that a 
copy be signed and returned for each 
health care provider identified and whose 
treatment records are not already 
contained within the claims file, 
including for any medical records from 
Drs. Acurio and Mcalister.  When the 
veteran responds, obtain records from 
each health care provider he identifies 
(except where VA has already made 
reasonable efforts to obtain the records 
from a particular provider).  If these 
records cannot be obtained and there is 
no affirmative evidence that they do not 
exist, inform the veteran of the records 
that the RO was unable to obtain, 
including what efforts were made to 
obtain them.  Also inform the veteran 
that adjudication of the claim will be 
continued without these records unless he 
is able to submit them.  Allow an 
appropriate period of time within which 
to respond.  Furthermore, the veteran 
should be specifically informed as to 
what portion of evidence he is 
required/expected to submit, and which 
portion of the evidence the VA would 
attempt to obtain in order to assist the 
veteran in substantiating his claim, per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

3.  The RO should request that the 
veteran provide information as to the 
dates of any recent treatment relevant to 
the issue on appeal at any VA medical 
facility.  All identified treatment 
records from any reported VA medical 
facility, including from the Shreveport 
VA Medical Center dated from January 2001 
to the present, not already contained 
within the claims file should be obtained 
and associated with the claims file.  If 
the search for the above records has 
negative results, the claims file must be 
properly documented with information 
obtained from the VA facility(ies).  
Furthermore, the veteran should be 
specifically informed as to what portion 
of the evidence he is required/expected 
to submit, and which portion of the 
evidence the VA would attempt to obtain 
in order to assist the veteran in 
substantiating his claim.  Per 
38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.

4.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, conducted by an 
orthopedist, to evaluate the severity of 
the veteran's service-connected 
postoperative anterior cruciate ligament 
reconstruction of the left knee with 
slight instability.  The claims folder 
must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner must indicate in the examination 
report that the claims file was reviewed.  
All necessary tests and studies should be 
conducted in order to assess the current 
status of the service-connected 
disability, including 1) x-rays studies 
and 2) range of motion studies (with 
specific measurements expressed in 
degrees).  Following a review of the 
veteran's medical records and history, 
the examiner should discuss all relevant 
medical evidence/findings regarding the 
service-connected disability on appeal.  
The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's disability, to include a 
complete and detailed discussion of all 
functional limitations associated with 
this disability, including precipitating 
and aggravating factors (i.e., movement 
and activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, the effect the disability 
has upon daily activities, and the degree 
of functional loss of the affected parts, 
if any, due to flare-ups, fatigability, 
incoordination, weakness, and pain on 
movements.  

Since the examination is to be conducted 
for compensation rather than for 
treatment purposes, the medical 
specialist should be advised to address 
the functional impairment of the 
appellant's service-connected left knee, 
in correlation with the applicable 
diagnostic criteria set forth in the VA 
Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The 
medical specialist must address the 
degree of severity and medical findings 
that specifically correspond to the 
criteria listed in the Rating Schedule 
for ankylosis of the knee (Diagnostic 
Code 5256), knee subluxation and 
instability (Diagnostic Code 5257) and 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261).  The 
examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  

Furthermore, upon examination of the 
veteran, the examiner should render an 
opinion as to the effect that the 
service-connected left knee disability 
has, if any, on his earning capacity.  
The examiner should further comment as to 
the veteran's current level of 
occupational impairment due to his 
disability, and as to other alternative 
types of employment recommended for the 
veteran, if any, given this disability.  
Moreover, the examiner should render an 
opinion as to whether this disability 
alone has caused marked interference with 
the veteran's employment, or the need for 
frequent periods of hospitalization.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the above questions.  All 
pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

5.  The veteran should be given adequate 
notice of the requested examination, 
which includes advising him of the 
consequences of his failure to report to 
the examination.  If he fails to report 
to the examination, this fact should be 
noted in the claims folder and a copy of 
the scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

6.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination report is deficient in 
any manner or fails to include adequate 
responses to the specific clinical 
findings/opinions requested, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2003).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

7.  After completion of the above, the RO 
should readjudicate the appellant's claim 
seeking entitlement to an increased 
disability evaluation for postoperative 
anterior cruciate ligament reconstruction 
of the left knee with slight instability, 
currently evaluated as 20 percent 
disabling, specifically considering the 
criteria listed in the VA Rating Schedule 
for ankylosis of the knee (Diagnostic 
Code 5256), knee subluxation and 
instability (Diagnostic Code 5257) and 
leg limitation of flexion and extension 
(Diagnostic Codes 5260, 5261).  In 
addition, the RO should take into 
consideration 38 C.F.R. §§ 4.40, 4.45, 
4.59, and the holdings in DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995) and 
Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to 
separate the effects of the service-
connected condition from a nonservice-
connected condition, 38 C.F.R. § 3.102 
clearly dictates that such signs and 
symptoms be attributed to the service-
connected condition).  Furthermore, the 
RO's consideration of referring the 
service-connected claim for an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) must be documented on 
readjudication.  

8.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2003) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No further action is required of the veteran until he is 
notified. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




